BOONSTRA, P. J.
Respondent appeals by right the trial court’s July 23, 2015 order terminating her parental rights to the minor child, DG, under MCL 712A.19b(3)(g) (failure to provide proper care and custody), (i) (parental rights to a sibling of the child have been terminated as a result of abuse or neglect), (j) (child will likely be harmed if returned), and (Z) (rights to another child were terminated under the juvenile code). We reverse and remand for further proceedings.
I. PERTINENT FACTS AND PROCEDURAL HISTORY
Respondent is the mother of DG.1 This case arose when DG was found wandering outdoors while unsupervised and wearing a diaper and a T-shirt. DG was three years old at the time. The initial petition included the following allegations:
*88A referral was received on 08/02/2014 alleging minor child [DG] was found outside around noon in the neighbor’s front yard and his front yard in just a t-shirt and diaper with 2 dogs. He was also at the park across the street playing. His diaper was soaked with urine and feces seeping out onto his legs. No one was around, supervising the child. The police were contacted and when they arrived at [respondent’s home] no one responded. The police were yelling and banging on the doors. The garage door to the home was unlocked and appears to be the door that [DG] got out of. The police went inside yelling, screaming, and banging in the home for a few minutes before respondent... and [MC] (half sister . ..) finally got up and came downstairs. There was no one else in the home. ... The home was dirty, all of the carpet has been removed, and floor boards are exposed. The couch has a huge rip in it.... There is dirt and grime all in the home.
The petition further recited that respondent “has three prior terminations through Wayne County” and additionally reported that a child of respondent’s had died in 2001 with suspicious injuries. The petition provided that as a result of this suspicious death, “[t]he father, Jose Baker[,] was convicted and sentenced to prison”2 and that respondent “was charged with Felony Homicide but not convicted.” The initial petition requested termination of respondent’s parental rights to DG.
The trial court authorized the petition on August 5, 2014, placed DG in a nonrelative foster home, and ordered that parenting time be suspended. On November 7, 2014, respondent pleaded to the trial court’s jurisdiction. Due to a series of delays, the termination hearing was not held until February 3, 2015, and did *89not conclude until July 23, 2015. Respondent received no parenting time with DG during this span of time.
At the termination hearing, respondent testified that Baker was the father of three of her five children, including the child who had died and two of the three children to which her parental rights had been terminated. Respondent testified that Baker was not the father of DG and that DG had been conceived after a one-time sexual encounter. Respondent further testified that Baker had pleaded guilty in connection with the death of their minor child and began a term of incarceration in 2007, although she insisted that the child “was not killed,” but rather “died from neubron-chial [sic] pneumonia.” Respondent testified that she had not seen Baker since she had visited him while he was incarcerated, which was before she learned that she was pregnant with DG. In other words, she had not seen Baker for at least four years. Respondent denied that Baker knew where she lived, and she also testified that she had no intention of contacting him because she believed that he posed a risk to her children. Respondent further testified that she had served as a court-appointed guardian to her juvenile nephew from when he was age 14 until he moved out in 2012 or 2013 at the age of 19. Respondent’s nephew confirmed this testimony and additionally testified that he had neither seen Baker nor heard respondent speak of him while living with her.
Felicity Gach, age 19, testified that she was respondent’s daughter (to whom respondent’s parental rights had previously been terminated), that she was in daily contact with respondent, and that she had neither seen Baker nor heard respondent speak of him in the previous year. Kevin Casey, respondent’s brother, tes-*90tilled similarly, and he additionally opined that DG was well-cared for by respondent.
Melinda Chamberlain, the Child Protective Services (CPS) worker who signed the petition requesting termination, testified that when DG was born, her agency was notified of a “birth match” as a result of respondent’s previous terminations of parental rights and subsequently conducted an investigation. Chamberlain testified that, following the investigation, her agency’s report concluded that no relationship existed between respondent and Baker and that the agency had no concerns warranting further investigation.
Regarding the incident giving rise to the initial petition, James Michael Damman, a special education teacher, testified that on August 2, 2014, he was at West Street Park in Howell with his family. He testified that he saw a little boy, between two and three years old, wearing only a diaper and accompanied by two puppies and no adults. Damman approached the child, who pointed to where he lived. Damman knocked on the door but received no response. Damman observed that the child’s diaper was soiled with feces, that it was running down his legs, and that some had dried on his upper thigh area. After trying and failing to get a response at some neighboring houses, he called the police, who were able to successfully rouse respondent.
Respondent testified that she did not hear DG get up in the morning when he wandered out on his own. She stated that, the night before, after a long day at work, she went to sleep at 1:00 a.m., then arose at 4:00 a.m. to assist her daughter with her job, and finally returned home between 6:45 a.m. and 7:00 a.m. feeling “over exhausted.” She further testified that DG had had a change of diaper before going to bed the night *91before and that he was sometimes “saturated” when he woke up in the morning. She testified that after the police brought DG home, she changed his diaper and talked to DG, who “basically told us that he wanted to be a big boy and let the dogs out.” Respondent also testified that, at that time, the carpet in her house had been removed because she was in the process of putting in a new floor in response to some water damage.
MC, a minor, testified that she was the child of Baker and respondent, but that she had been adopted by her maternal grandmother. She testified that the night before DG was found outside unsupervised, respondent had left the house to help Felicity with her work, leaving MC to babysit DG. She further testified that DG did not normally walk around with heavily soiled diapers, that he was generally clean, and that he had never left the house unsupervised before. Respondent’s maternal grandmother testified similarly regarding DG’s cleanliness and supervision.
DG’s pediatrician testified that respondent was generally current with appointments for DG; while respondent had missed one appointment at 15 months, this was not necessarily “atypical” for patients.
Angela Tisch, a protective-services worker with petitioner, testified that she and Chamberlain, accompanied by police, appeared for a check of the home two days after the incident in which DG had been found unsupervised. Tisch testified that respondent took a long time to answer the door and did not allow them access to the home. Tisch testified that respondent told them that DG was with a friend of the family and that a friend of the family brought DG home about an hour after they arrived. Tisch testified that respondent told her that she was employed, but would not name her employer, and that she had a medical marijuana card, *92which she would not produce. Tisch testified that respondent told her that there were five pit bulls living in the home, although Tisch only saw two, which were barking at the front window. Tisch further testified that respondent indicated that she was aware that Baker had been released from prison and reiterated that she did not believe Baker was responsible for the child’s death, which she attributed to “pneumonia” or “something about infantigo on his lip or something.” Tisch stated that respondent told them that Baker had been trying to contact her constantly since his release from prison, but Tisch did not remember if respondent stated that she had a relationship of any kind with Baker at the time. Tisch testified that police officers removed DG from the home because they deemed the environment unsafe. Tisch indicated that this was partially due to respondent’s evasive answers and refusal to allow them to view the home.
Chamberlain testified that were it not for the earlier terminations, respondent would likely have been offered services in connection with the instant case. Chamberlain agreed that respondent would possibly benefit from services if given an opportunity, but she added that her agency was “not allowed” to take that approach “due to state policy.” Chamberlain further agreed that but for the earlier terminations, there probably would have been no court filing in the instant case, but instead only the provision of services.
The trial court terminated respondent’s parental rights, finding that the statutory grounds listed in MCL 712A.19b(3)(g), (i), (j)? and (Z) were proved by clear and convincing evidence and that termination was in DG’s best interests. This appeal followed. This Court granted the joint application of the Legal Services Association of Michigan and the Michigan Coali*93tion to End Domestic and Sexual Violence to participate in this appeal as amici curiae and to file a brief for the purpose of challenging the constitutionality of MCL 712A.19b(3)(Z).3
II. STATUTORY GROUNDS FOR TERMINATION
Respondent first argues that the trial court clearly erred by concluding that termination of her parental rights was warranted under MCL 712A.19b(3)(g), (i), or (j). We agree. We review for clear error a trial court’s decision that a statutory ground for termination has been proved by clear and convincing evidence. In re Trejo Minors, 462 Mich 341, 356-357; 612 NW2d 407 (2000). “A finding is clearly erroneous [if] . . . the reviewing court... is left with [a] definite and firm conviction that a mistake has been made.” In re Miller, 433 Mich 331, 337; 445 NW2d 161 (1989) (quotation marks and citations omitted). A reviewing court must defer to the special ability of the trial court to judge the credibility of witnesses. Id.
The relevant statutory grounds for termination in this case, apart from statutory ground MCL 712A.19b(3)(Z), which we will discuss separately, are:
(g) The parent, without regard to intent, fails to provide proper care or custody for the child and there is no reasonable expectation that the parent will be able to provide proper care and custody within a reasonable time considering the child’s age.
* * *
(i) Parental rights to 1 or more siblings of the child have been terminated due to serious and chronic neglect or *94physical or sexual abuse, and prior attempts to rehabilitate the parents have been unsuccessful.
(j) There is a reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will be harmed if he or she is returned to the home of the parent. [MCL 712A. 19(b)(3)(g), (i), and (j).]
A. MCL 712A.19b(3)(i)
With regard to this ground, the trial court stated that Baker had been convicted of “felony homicide in the death of [DG’s half-sibling] at three months of age which resulted in a . . . term in the Michigan Department of Corrections” and that respondent’s parental rights to two of her children were thereafter terminated. The trial court further stated that the referee’s findings from the previous termination case “provide [] compelling evidence of respondent mother [’s] abysmal child protective history and her contained [sic] failure to protect her children from her domestic partner Jose Baker Sr.,” noting that the autopsy findings on the child were “strongly indicative of child abuse and neglect.” The court concluded that “the testimony of the respondent mother even in this case here in 2015 supports . . . similar findings even today.”
It is undisputed that respondent’s parental rights to her children were terminated previously. And a parent may indeed “neglect” a child by failing to protect the child from another abusive adult. However, this statutory subsection also requires that prior attempts at rehabilitation have proved unsuccessful. Thus, the clear language of the statute requires the court to determine the success of prior rehabilitative efforts as of the date of the termination hearing. See Maxwell v Citizens Ins Co of America, 245 Mich App 477, 482; 628 NW2d 95 (2001).
*95In this case, the trial court essentially based its conclusion on Baker’s prior abusive conduct and its determination that respondent had some sort of persistent relationship with him that constituted a failure to rehabilitate. Although the trial court is in a superior place to judge credibility, Miller, 433 Mich at 337, no evidence or testimony was presented at the termination hearing indicating that respondent was currently in any sort of relationship with Baker. Although the trial court may have possessed a level of skepticism based on respondent’s decision in earlier termination cases to maintain a relationship with Baker after he showed himself to be abusive, the record does not contain evidence of any interaction between Baker and respondent within the past four years, other than perhaps attempts by Baker to contact respondent. Further, respondent not only denied any relationship with Baker, but she also testified as to her awareness that a relationship with Baker would put her children at risk. The trial court therefore had no evidence upon which to base its conclusion that “prior attempts to rehabilitate” respondent had been “unsuccessful.” MCL 712A.19b(3)(i). We therefore conclude that the trial court clearly erred by concluding that termination of respondent’s parental rights was warranted under MCL 712A.19b(3)(i).
B. MCL 712A.19b(3)(g) AND (j)
The bulk of the trial court’s reasoning for termination under MCL 712A.19b(3)(g) and (j) also stemmed from its conclusion that respondent was either currently in a relationship with Baker or would resume a relationship with him in the future. As discussed in Part 11(A), we hold that the trial court clearly erred in this determination.
*96Apart from the trial court’s concern with Baker, the trial court referred to the incident that had given rise to the filing of the petition, i.e., that DG had been found unsupervised in a park with a heavily soiled diaper and accompanied by two pit bull puppies. However, Chamberlain testified that this event, on its own, would have likely resulted in nothing more than an offering of services had it not been for the earlier terminations. Further, several witnesses testified that DG was generally well-supervised, that he was clean, and that he had never before left the house unsupervised. Additionally, there was no testimony that DG suffered any harm from the incident. We therefore conclude that nothing in the record concerning this incident supports the conclusions, by clear and convincing evidence, that harm would come to DG if he were returned to respondent, MCL 712A.19b(3)(j), or that, although DG may have been “neglected” at the time he was found by Damman, there existed “no reasonable expectation that the parent will be able to provide proper care and custody within a reasonable time considering the child’s age,” MCL 712A.19b(3)(g).
The trial court additionally expressed concern about several dogs in the house that appeared to responding police officers to be barking, growling, and aggressive. However, no evidence was presented that the dogs had ever been a danger to anyone. Although respondent received two tickets in connection with her dogs in 2012 and 2013, the tickets were distributed for allowing the dogs to run loose, not for aggressive behavior on the part of the dogs. Respondent’s brother testified that the dogs were protective of DG. Further, there is no evidence that DG was left alone with the dogs, excluding the incident that prompted the filing of the petition. Respondent admitted that she was aware that DG should not be with the dogs unsupervised. Therefore, *97we conclude that the record does not contain clear and convincing evidence that the presence of multiple dogs in the home represented either a danger to DG or neglect on the part of respondent.
We hold that the trial court clearly erred by finding that termination of respondent’s parental rights was warranted under MCL 712A.19b(3)(g), (i), and (j).
III. MCL 712A.19b(3)(Z)
Next, respondent and amici argue that MCL 712A.19b(3)(Z) violates the Due Process Clauses of the federal and state Constitutions, US Const, Am XIV, § 1; Const 1963, art 1, § 17. We agree. Respondent did not raise this constitutional challenge in the proceedings below. However, the petition filed by petitioner requesting termination did not specify MCL 712A.19b(3)(Z) as a potential ground for termination; rather, the record indicates that the trial court had sua sponte considered this statutory ground. We therefore decline to treat this issue as unpreserved. See MCR 2.517(A)(7); see also Nuculovic v Hill, 287 Mich App 58, 63; 783 NW2d 124 (2010). We review a constitutional challenge to a statute de novo. Dana Corp v Dep’t of Treasury, 267 Mich App 690, 694; 706 NW2d 204 (2005).
MCL 712A.19b(3)(Z) authorizes termination of parental rights when “[t]he parent’s rights to another child were terminated as a result of proceedings under section 2(b) [MCL 712A.2(b)] of this chapter [the juvenile code, MCL 712A.1 et seq.] or a similar law of another state.” There is no question that this statutory ground was proved in the instant case by clear and convincing evidence; respondent’s parental rights were previously terminated on multiple occasions as a result of proceedings under § 2(b) of the juvenile code.
*98In contrast to MCL 712A.19b(3)(i), there is no requirement under statutory ground MCL 712A.19b(3)(Z) that its application be limited to “serious and chronic neglect or physical or sexual abuse, and prior attempts to rehabilitate the parents have been unsuccessful.” Instead, Subsection (3)(Z) essentially allows a trial court to proceed directly to a best-interest determination when it has taken jurisdiction over a child and when a respondent has had a previous termination under the juvenile code for any reason. MCL 712A.19b(5) directs that, “[i]f the court finds that there are grounds for termination of parental rights and that termination of parental rights is in the child’s best interests, the court shall order termination of parental rights and order that additional efforts for reunification of the child with the parent not be made.” And MCL 722.638(l)(b)(i) requires a petitioner to submit a petition for authorization upon determining that there is risk of harm to the child and the parent’s rights to another child were involuntarily terminated in accordance with the law of this state or similar law of other states. MCL 722.638(2) in turn directs that when a parent who is subject to such a petition “is a suspected perpetrator. . . , the department shall include a request for termination of parental rights at the initial dispositional hearing . . . .” Taken together, these statutory subsections and MCL 712A.19b(3)(Z) ensure that a respondent who has had his or her parental rights involuntarily terminated under the juvenile code, and over whose child the court has assumed jurisdiction, can only retain his or her parental rights if the trial court fails to conclude by a mere preponderance of the evidence that the termination is in the child’s best interests. See In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). We hold that this provides *99constitutionally deficient protection to a respondent’s due-process interest in raising his or her children.
“It is well established that parents have a significant interest in the companionship, care, custody, and management of their children. This interest has been characterized as an element of ‘liberty’ to be protected by due process.” In re Brock, 442 Mich 101, 109; 499 NW2d 752 (1993). In acknowledgment of this interest, the “statutory-grounds stage,” which focuses on the liberty interest of the parent, uses “error-reducing procedures, such as the heightened standard of proof of clear and convincing evidence,” to prevent the erroneous determination that a fit parent is unfit. Moss, 301 Mich App at 86-87. This is because, at this stage of the proceeding, in addition to the parent’s liberty interest, the child and parent both “share a vital interest in preventing erroneous termination of their natural relationship until the petitioner proves parental unfitness.” Id. at 87 (quotation marks and citation omitted).
However, the combination of statutory subsections described earlier in this opinion instead operates to create a presumption of a respondent’s unfitness when that respondent has been subjected to a prior termination. The United States Supreme Court has decreed that “ ‘a statute creating a presumption which operates to deny a fair opportunity to rebut it violates the due process clause of the Fourteenth Amendment.’ ” Vlandis v Kline, 412 US 441, 446; 93 S Ct 2230; 37 L Ed 2d 63 (1973), quoting Heiner v Donnan, 285 US 312, 329; 52 S Ct 358; 76 L Ed 772 (1932). As written, MCL 712A.19b(3)(l) provides no way to rebut this presumption of unfitness, assuming the fact of the prior involuntary termination.
Perhaps in recognition of these problems, MCL 712A.19b(3)(Z) has been rarely referred to in published *100caselaw. In a few cases before this Court, we have affirmed terminations under statutory ground (3)(Z); however, we have never before considered a due-process challenge to that statutory subsection. See In re Gazella, 264 Mich App 668; 692 NW2d 708 (2005); In re Jones, 286 Mich App 126, 127-128; 777 NW2d 728 (2009); In re Smith, 291 Mich App 621; 805 NW2d 234 (2011).
However, during the pendency of this appeal, and filed as supplemental authority by respondent, Justice MCCORMACK concurred in an order denying leave to appeal a decision of this Court to our Supreme Court and expressed “reservations about using MCL 712A.19b(3)(Z) as a statutory basis for termination.” In re Jackson, 498 Mich 943 (2015). We share many of those reservations. Justice MCCORMACK also noted that other state courts have allowed termination under similar provisions only upon a showing of the parent’s continuing lack of fitness. Id. at 944, citing In re JL, 20 Kan App 2d 665, 672-673; 891 P2d 1125 (1995), and Florida Dep’t of Children & Families v FL, 880 So 2d 602, 609 (Fla, 2004). In this case, as already discussed, we find no evidence of respondent’s continuing unfitness.
In sum, we hold that, under our current statutory scheme, when a parent has been subjected to an earlier termination of parental rights, if MCL 712A.19(b)(3)(i) does not justify the new termination because it cannot be clearly and convincingly proved that the parent had failed to remedy the earlier abuse or neglect that led to the earlier termination, application of MCL 712A.19(b)(3)(Z) “disdains present realities in deference to past formalities” and simply “forecloses the determinative issues of competence and care.” Stanley v Illinois, 405 US 645, 657; 92 S Ct 1208; 31 L Ed 2d *101551 (1972). MCL 712A.19b(3)(Z) thus fails to comport with due process in light of the fundamental liberty interest at stake. In re Brock, 442 Mich at 109.
We note that we are not unsympathetic to the policy concerns raised by the amici curiae, who point out that the presumption in favor of termination that underlies MCL 712A.19b(3)(l) imposes special burdens on victims of domestic violence such as respondent. However, because we find that the presumption imposed by Subsection (3)(Z) violates the due-process protections of the federal and state Constitutions in any event, we need not rely on the policy arguments expressed by the amici.
Further, we note that the amici have alternatively provided this Court (as Justice MCCORMACK also noted in Jackson, 498 Mich at 944) with examples of similar statutory provisions in other jurisdictions, to which courts of those jurisdictions have applied a “saving construction” in order to salvage the constitutionality of the statute. These constructions include the addition of a temporal limitation, the determination that the current termination is for the same cause as the prior termination, or the requirement that the trial court determine the respondent’s current fitness and whether the respondent has successfully ameliorated the issues that led to the earlier termination.4 However, such a remedy with regard to MCL 712A.19b(3)(l) would, in effect, substantially rewrite an unambiguous (although constitutionally deficient) statute. Although the statute at issue in Rowland v Washtenaw Co Rd Comm, 477 Mich 197, 208, 213; 731 NW2d 41 (2007), was deemed to pass constitutional muster by our Supreme Court, the Court cautioned reviewing courts *102against engrafting amendments onto unambiguous statutory provisions “in order to save [them] from being held unconstitutional” as well as against “judicial usurpation of legislative power” and the seizing of “the Legislature’s amendment powers.” See also McCahan v Brennan, 492 Mich 730, 733; 822 NW2d 747 (2012) (stating that “statutory notice requirements must be interpreted and enforced as plainly written and that no judicially created saving construction is permitted to avoid a clear statutory mandate”). MCL 712A.19b(3)(l) is not ambiguous, and we decline to judicially effect a substantial revision of the statute to salvage its constitutionality because any such revision is properly the province of the Legislature. See Shirilla v Detroit, 208 Mich App 434, 443; 528 NW2d 763 (1995).
Because we reverse the trial court’s finding that statutory grounds for termination existed and reverse the order terminating respondent’s parental rights, we need not reach respondent’s remaining issues.
Reversed and remanded for further proceedings. We do not retain jurisdiction.
WILDER, J., concurred with BOONSTRA, RJ.

 The child’s father was not identified and was not part of the proceedings below.


 Jose Baker pleaded guilty to involuntary manslaughter, MCL 750.321, related to an offense dating from 2001, and pleaded guilty to second-degree child abuse, MCL 750.136b(3), related to an offense dating from 2000.


 In re D Gach, unpublished order of the Court of Appeals, entered February 18, 2016 (Docket No. 328714).


 See, e.g., In re JL, 20 Kan App 2d at 672-673; In re TTS, 373 P3d 1022, 1029-1030; 2015 OK 36 (2015).